            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )         No. CR-19-200-C
                                          )
ROBERT DALE SPENCE,                       )
                                          )
                   Defendant.             )

                                      ORDER

      Now before the Court is Defendant’s Motion to Continue. (See Dkt. No. 19.)

In the motion, Defendant moves for a delay in the current trial date from October to

November. He seeks to do so because the Government has recently introduced—in

response to his Motion to Suppress (Dkt. No. 16), which is still pending before the

Court—new evidence that was not previously disclosed. The Government objects

and contends that this evidence did not become relevant until Defendant filed his

Motion to Suppress. The Court finds that Defendant is entitled to fully review the

new evidence that has been introduced by the Government. Particularly here,

moreover, where the Court needs to hold an evidentiary hearing on the Motion to

Suppress prior to trial, the Court finds that a one-month continuance serves the ends

of justice. The Court further finds that the one-month delay is excludable under the

Speedy Trial Act. See 18 U.S.C. § 3161(h)(1)(D) (excludable delay includes “delay

resulting from any pretrial motion, from the filing of the motion through the
conclusion of the hearing on, or other prompt disposition of, such motion”).

Accordingly, Defendant’s Motion to Continue (Dkt. No. 19) is GRANTED.

     IT IS SO ORDERED this 3rd day of October, 2019.




                                     2
